                               3:21-cv-03143-RM-TSH # 1             Page 1 of 29
                                                                                                                 E-FILED
                                                                             Wednesday, 30 June, 2021 02:20:02 PM
                                                                                     Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS,
                                  SPRINGFIELD DIVISION

AMCO INSURANCE COMPANY, An                             )
Ohio Corporation; and DEPOSITORS                       )
INSURANCE COMPANY, an Iowa                             )
Corporation,                                           )
                                                       )
                 Plaintiffs,                           )      Case No. 21-3143
                                                       )
                 v.                                    )
                                                       )
CHRONISTER OIL COMPANY, an Illinois                    )
Corporation; and APRIL MOHN;                           )
                                                       )
                 Defendants.                           )
                      COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiffs, AMCO INSURANCE COMPANY, an Iowa Corporation, and DEPOSITORS

INSURANCE COMPANY, an Iowa Corporation, by and through their attorneys, MEAGHER &

GEER, P.L.L.P., state the following as their Complaint for Declaratory Judgment, pursuant to 28

U.S.C. § 2201 and Fed. R. Civ. P. 57, against Defendants, CHRONISTER OIL COMPANY, an

Illinois Corporation, and APRIL MOHN:

                                                Introduction

        1.       This is a Declaratory Judgment action to obtain a declaration of the rights and obligations

under insurance policies issued by Plaintiffs, AMCO Insurance Company and Depositors Insurance

Company to Defendant, Chronister Oil Company. The policies at issue include a commercial general

liability policy, a commercial umbrella policy, and a workers compensation and employers liability

(collectively “the Policies”). Plaintiffs seek a declaration from this Court regarding the extent of the their

rights and obligations, if any, under the Policies for the allegations in the lawsuit entitled, April Mohn, on

behalf of herself others persons similarly situated v. Chronister Oil Company, Case No. 2020 L 000249,
                          3:21-cv-03143-RM-TSH # 1              Page 2 of 29




filed in the Circuit Court of Sangamon County, State of Illinois (the “Underlying Complaint”). (A copy of

the Underlying Complaint is attached as Exhibit A.)

        2.      Plaintiffs seek a declaration from this Court that they owe no obligation under

their respective policies to defend and/or to indemnify Chronister with regard to the allegations

in the Complaint.

                                         Jurisdiction and Venue

        3.        Plaintiff, AMCO Insurance Company (“AMCO”), is an insurance company

with its principal place of business in Des Moines, Iowa and was authorized to issue policies

of insurance in the state of Illinois.

        4.        Plaintiff, Depositors Insurance Company (“Depositors”), is an insurance

company with its principal place of business in Des Moines, Iowa and was authorized to issue

policies of insurance in the state of Illinois.

        5.        Defendant, Chronister Oil Company (“Chronister”), is a corporation organized

under the laws of Illinois, and maintains its principle place of business in Springfield,

Sangamon County, Illinois.         Chronister owns and operates numerous gas stations and

convenience stores located in Springfield, Illinois and throughout Central Illinois. Chronister is

a named insured under the commercial general liability and the commercial umbrella insurance

policies issued by AMCO, which are at issue and further described in this Complaint.

        6.        Defendant, April Mohn (“Mohn”), is a resident and citizen of Illinois.

Plaintiff names Mohn as a potentially interested party by virtue of her status as the named

plaintiff and putative class representative in the Underlying Complaint. No affirmative relief

is sought against Mohn.

        7.        The allegations in the Underlying Complaint all arose from events that

occurred at Chronister’s gas stations and convenience stores located in Springfield, Illinois and
                        3:21-cv-03143-RM-TSH # 1           Page 3 of 29




other cities in Central Illinois, including the cities of Bloomington, Normal, Lincoln,

Jacksonville, Pana and Shelbyville.

       8.        Diversity jurisdiction exists because: (a) there is complete diversity of

citizenship between Plaintiffs, AMCO and Depositors, on the one hand, and Defendants,

Chronister and Mohn, on the other hand; and (b) the amount in controversy, including the

potential cost of defending and indemnifying Chronister in the Underlying Lawsuit well

exceeds $75,000.

       9.        Venue is appropriate under 28 U.S.C. § 1391(b)(2), as a substantial part of the

events or omissions giving rise to this lawsuit occurred in this District, including where the

Plaintiffs’ Policies were issued and delivered, where the statutory violations alleged in the

Underlying Complaint occurred, and where the underlying lawsuit is pending.

       10.       An actual justiciable controversy exists between Plaintiffs, on the one hand,

and Chronister, on the other hand, and by the terms and provisions of Rule 57 of the Federal

Rules of Civil Procedure and 28 U.S.C. §§ 2201 and this Court is invested with the power to

declare the rights and liabilities of the parties hereto and to grant such relief as it deems

necessary and proper.

                        The Underlying Putative Class Action Lawsuit

       11.    Defendant Mohn has brought a putative class action complaint directed against

Chronister entitled, April Mohn, individually, and on behalf of all others similarly situated, v.

Chronister Oil Company, Case No. 2020 L 000249, filed in the in the Circuit Court of the

Seventh Judicial District, Sangamon County, State of Illinois (the “Underlying Complaint”).

(Exhibit A.) The Underlying complaint alleges two counts, both of which allege violations of the

Illinois Biometric Information Privacy Act (“BIPA”) [740 ILCS 14/1 et seq.].
                           3:21-cv-03143-RM-TSH # 1              Page 4 of 29




        12.    The Underlying Complaint alleges that April Mohn, as the putative class

representative, was employed by Chronister beginning in “late-2016 [ ] until the middle of 2018.”

(Exhibit A, ¶ 12).

        13.    The Underlying Complaint seeks to certify a purported class that is defined as “all

individuals (1) who are Illinois citizens and (2) whose fingerprints Defendant collected or stored.”

(Exhibit A, ¶¶ 29-30).

        14.    The Underlying Complaint alleges that Chronister violated BIPA in the following

ways:

                (a)      Requiring the plaintiff and purported class members to provide their digital

                         fingerprint biometric data, which Chronister “recorded, obtained, collected

                         and/or stored” for use of the “fingerprint scanning machine” that the class

                         members were required to use when clocking in and out of work;

                (b)      Failed to notify and disclose to the employee class members in writing the

                         purpose of collecting their biometric data, where their biometric data was

                         being stored, for how long, whether it “shar[ed], disclos[ed] or otherwise

                         disseminat[ed]” their biometric data to any third-parties and, if so, the

                         identity of any such third-parties;

                (c)      “Fail[ed] to develop and/or make public its written policy to Plaintiff and

                         class members”;

                (d)      Failed to obtain the written consent required by BIPA before collecting,

                         obtaining and storing the class members’ biometric data; and

                (e)      Failed to store class members biometric data “using the reasonable

                         standard of care within its industry”
                          3:21-cv-03143-RM-TSH # 1             Page 5 of 29




                (Exhibit A, ¶¶ 3-4, 5, 18-27, 33-36, 42-45).

        15.    The Underlying Complaint seeks statutory damages available under BIPA to

Mohn and each putative class member, including $1,000 per negligent violation, $5,000 per

intentional or reckless violation, punitive damages, attorneys’ fees’ and costs. (Exhibit A, ¶¶ 38

and Prayer for Relief).

                           The Commercial General Liability Policy

        16.    AMCO issued to Chronister a Commercial General Liability Policy (“CGL”), No.

ACP GLAO 7153843840, effective February 1, 2016 and renewed annually up through February

1, 2020, with limits of $1 million for each occurrence, $1 million for personal and advertising

injury, and $2 million in the general aggregate. Depositors issued identical CGL policies to

Chronister beginning with the renewal CGL policy effective 2/1/2020 and renewed annually up

through the date of this filing. The relevant forms and endorsements included with each renewal

CGL are identical to the first issued CGL policy effective 2/1/16. (A copy of the AMCO CGL

Policy for 2/1/16 through 2/1/17 is attached hereto and made a part hereof as Exhibit “B”; the

renewal CGL policy for the period 2/1/17 through 2/1/18, policy no. 7163843840, as Exhibit “C”;

the renewal policy for the period 2/1/18 through 2/1/19, policy no. 7173843840 as Exhibit “D”;

the renewal policy for the period 2/1/19 through 2/1/20, policy no. 7183843840 as Exhibit “E”;

the renewal policy for the period 2/1/20 through 2/1/21, policy no. 7193843840 as Exhibit “F”;

and the renewal policy for the period 2/1/21 through 2/1/22, policy no. 7103843840 as Exhibit

“G”).

        17.    The CGL Policy provides, in relevant part, as follows:

                                                   COMMERCIAL GENERAL LIABILITY
                                                                  CG 00 01 04 13

                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                3:21-cv-03143-RM-TSH # 1           Page 6 of 29




Various provisions in this policy restrict coverage. Please read the entire policy
carefully to determine rights, duties and what is and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured
shown in the Declarations, and any other person or organization qualifying as a
Named Insured under this policy. The words "we", "us" and "our" refer to the
Company providing this insurance.

The word "insured" means any person or organization qualifying as such under
Section II. Who Is An Insured.

Other words and phrases that appear in quotation marks have special meaning.
Please refer to Section V. Definitions.

SECTION I. COVERAGES
COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

1. Insuring Agreement

  a. We will pay those sums that the insured becomes legally obligated to pay
     as damages because of "bodily injury" or "property damage" to which this
     insurance applies. We will have the right and duty to defend the insured
     against any "suit' seeking those damages. However, we will have no duty
     to defend the insured against any "suit" seeking damages for "bodily
     injury" or "property damage" to which this insurance does not apply. We
     may, at our discretion, investigate any "occurrence" and settle any claim
     or "suit" that may result. But:

          (1) The amount we will pay for damages is limited as described in
              Section III — Limits Of Insurance; and

          (2) Our right and duty to defend ends when we have used up the
              applicable limit of insurance in the payment of judgments or
              settlements under Coverages A or B or medical expenses under
              Coverage C. No other obligation or liability to pay sums or
              perform ads or services is covered unless explicitly provided for
              under Supplementary Payments — Coverages A and B.

  b. This insurance applies to "bodily injury" and "property damage" only if:

          (1) The "bodily injury" or "property damage" is caused by an
              "occurrence" that takes place in the "coverage territory";

          (2) The "bodily injury" or "property damage" occurs during the policy
              period; and

          (3) Prior to the policy period, no insured listed under Paragraph 1. of
              Section II — Who Is An Insured and no "employee" authorized by
              you to give or receive notice of an "occurrence" or claim, knew
              that the "bodily injury" or "property damage" had occurred, in
              whole or in part. If such a listed insured or authorized "employee"
                          3:21-cv-03143-RM-TSH # 1            Page 7 of 29




                       knew, prior to the policy period, that the "bodily injury" or "property
                       damage" occurred, then any continuation, change or resumption
                       of such "bodily injury" or "property damage" during or after the
                       policy period will be deemed to have been known prior to the
                       policy period.

     c. "Bodily injury" or "property damage" which occurs during the policy period
        and was not, prior to the policy period, known to have occurred by any
        insured listed under Paragraph 1. of Section II — Who Is An Insured or
        any "employee" authorized by you to give or receive notice of an
        "occurrence" or claim, includes any continuation, change or resumption of
        that "bodily injury" or "property damage" after the end of the policy period.

     [...]

     e. Damages because of "bodily injury" include damages claimed by any
        person or organization for care, loss of services or death resulting at any
        time from the "bodily injury".

2.      EXCLUSIONS
        This insurance does not apply to:

                       [. . . ]

        e.     Employer's Liability
               "Bodily injury" to:

               (1) An "employee" of the insured arising out of and in the course of:

                           (a) Employment by the insured; or

                           (b) Performing duties related to the conduct of the insured's
                               business; or

                           [. . .]

                       This exclusion applies whether the insured may be liable as an
                       employer or in any other capacity and to any obligation to share
                       damages with or repay someone else who must pay damages
                       because of the injury.

                       This exclusion does not apply to liability assumed by the insured
                       under an "insured contract".

             [. . .]

        q.     Recording and Distribution Of Material In Violation Of Law
               “Bodily injury” or “property damage” arising directly or indirectly out of
               any action or omission that violates or is alleged to violate:

                         [. . . ]
                3:21-cv-03143-RM-TSH # 1                Page 8 of 29




              (4)         Any federal, state or local statute, ordinance or regulation,
                          other than the TCPA, CAN-SPAM Act of 2003 or FCRA
                          and their amendments and additions, that addresses,
                          prohibits or limits the printing, dissemination, disposal,
                          collecting, recording, sending, transmitting, communicating
                          or distribution of material or information.

               [. . . ]

COVERAGE B — PERSONAL AND ADVERTISING INJURY LIABILITY
1. Insuring Agreement

  a. We will pay those sums that the insured becomes legally obligated to pay
     as damages because of "personal and advertising injury" to which this
     insurance applies. We will have the right and duty to defend the insured
     against any "suit" seeking those damages. However, we will have no duty
     to defend the insured against any "suit" seeking damages for "personal
     and advertising injury" to which this insurance does not apply. We may, at
     our discretion, investigate any offense and settle any claim or "suit" that
     may result. But:

      (1) The amount we will pay for damages is limited as described in Section
          III — Limits Of Insurance; and

      (2) Our right and duty to defend end when we have used up the
          applicable limit of insurance in the payment of judgments or
          settlements under Coverages A or B or medical expenses under
          Coverage C.

      No other obligation or liability to pay sums or perform acts or services is
      covered unless explicitly provided for under Supplementary Payments —
      Coverages A and B.

  b. This insurance applies to "personal and advertising injury" caused by an
     offense arising out of your business but only if the offense was committed
     in the "coverage territory" during the policy period.

2. EXCLUSIONS
   This insurance does not apply to:

 a.   Knowing Violation Of Rights Of Another
      "Personal and advertising injury" caused by or at the direction of the
      insured with the knowledge that the act would violate the rights of another
      and would inflict "personal and advertising injury".

             [. . .]

 p.   Recording and Distribution Of Material In Violation Of Law
      “Personal and advertising injury” arising directly or indirectly out of any
      action or omission that violates or is alleged to violate:
                  3:21-cv-03143-RM-TSH # 1           Page 9 of 29




 [. . . ]

        (4) Any federal, state or local statute, ordinance or regulation, other than
            the TCPA, CAN-SPAM Act of 2003 or FCRA and their amendments
            and additions, that addresses, prohibits or limits the printing,
            dissemination, disposal, collecting, recording, sending, transmitting,
            communicating or distribution of material or information.

 [. . . ]

SECTION V. DEFINITIONS

  1. "Advertisement" means a notice that is broadcast or published to the
     general public or specific market segments about your goods, products or
     services for the purpose of attracting customers or supporters. For the
     purposes of this definition:

        a. Notices that are published include material placed on the Internet or
           on similar electronic means of communication;

               [. . . ]

  3. "Bodily injury" means bodily injury, sickness or disease sustained by a
     person, including death resulting from any of these at any time.

  13. "Occurrence" means an accident, including continuous or repeated
      exposure to substantially the same general harmful conditions.

  14. "Personal and advertising injury" means injury, including consequential
      "bodily injury", arising out of one or more of the following offenses:

                          [. . . ]

        e. Oral or written publication, in any manner, of material that violates a
           person's right of privacy;

               [...]

  22. "Your work":
      a. Means:
         (1) Work or operations performed by you or on your behalf; and

            (2) Materials, parts or equipment furnished in connection with such
                work or operations.

                                            *****
                        3:21-cv-03143-RM-TSH # 1            Page 10 of 29




      18.      The following endorsements modified Coverages A and B of the CGL Policies

issued by AMCO:

                                                           COMMERCIAL GENERAL LIABILITY
                                                                          CG 21 06 05 14

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           EXCLUSION – ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND DATA-
        RELATED LIABILITY – WITH LIMITED BODILY INJURY
                          EXCEPTION
      This endorsement modifies insurance provided under the following:

               COMMERCIAL GENERAL LIABILITY COVERAGE PART

      A. Exclusion 2.p. of Section I — Coverage A — Bodily Injury and Property
         Damage Liability is replaced by the following:

            2. Exclusions
               This insurance does not apply to:

               p.    Access Or Disclosure Of Confidential Or Personal Information
                     And Data-related Liability

                     Damages arising out of:

                     (1) Any access to or disclosure of any person's or organization's
                         confidential or personal information, including patents, trade
                         secrets, processing methods, customer lists, financial
                         information, credit card information, health information or any
                         other type of nonpublic information; or

                     (2) The loss of, loss of use of, damage to, corruption of, inability to
                         access, or inability to manipulate electronic data.

                     This exclusion applies even if damages are claimed for notification
                     costs, credit monitoring expenses, forensic expenses, public
                     relations expenses or any other loss, cost or expense incurred by
                     you or others arising out of that which is described in Paragraph (1)
                     or (2) above.

                     However, unless Paragraph (1) above applies, this exclusion does
                     not apply to damages because of "bodily injury".

                     As used in this exclusion, electronic data means information, facts or
                     programs stored as or on, created or used on, or transmitted to or
                     from computer software, including systems and applications
                     3:21-cv-03143-RM-TSH # 1         Page 11 of 29




                  software, hard or floppy disks, CD-ROMs, tapes, drives, cells, data
                  processing devices or any other media which are used with
                  electronically controlled equipment.

 B. The following is added to Paragraph 2. Exclusions of Section I –
    COVERAGE B – Personal and Advertising Injury Liability:

    2. Exclusions
       This insurance does not apply to:

        Access Or Disclosure Of Confidential Or Personal Information

        "Personal and advertising injury" arising out of any access to or disclosure
        of any person's or organization's confidential or personal information,
        including patents, trade secrets, processing methods, customer lists,
        financial information, credit card information, health information or any
        other type of nonpublic information.

        This exclusion applies even if damages are claimed for notification costs,
        credit monitoring expenses, forensic expenses, public relations expenses
        or any other loss, cost or expense incurred by you or others arising out of
        any access to or disclosure of any person's or organization's confidential
        or personal information.

All terms and conditions of this policy apply unless modified by this endorsement.

                                           *****

                                                      COMMERCIAL GENERAL LIABILITY
                                                                     CG 21 47 12 07

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           EMPLOYMENT-RELATED PRACTICES EXCLUSION
 This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

 A. The following exclusion is added to Paragraph 2., Exclusions of Section I —
    Coverage A — Bodily Injury And Property Damage Liability:

   This insurance does not apply to:

   "Bodily injury" to:

   (1) A person arising out of any:

        [. . .]
                     3:21-cv-03143-RM-TSH # 1          Page 12 of 29




        (c) Employment-related practices, policies, acts or omissions, such as
            coercion, demotion, evaluation, reassignment, discipline, defamation,
            harassment, humiliation, discrimination or malicious prosecution
            directed at that person; or

        [. . .]

  This exclusion applies:

  (1) Whether the injury-causing event described in Paragraphs (a), (b) or (c)
      above occurs before employment, during employment or after employment
      of that person;

  (2) Whether the insured may be liable as an employer or in any other
      capacity; and

  (3) To any obligation to share damages with or repay someone else who must
      pay damages because of the injury.

B. The following exclusion is added to Paragraph 2., Exclusions of Section I —
   Coverage B — Personal and Advertising Injury Liability:

   This insurance does not apply to:

   "Personal and advertising injury" to:

 (1) A person arising out of any:

       [. . .]

       (c)        Employment-related practices, policies, acts or omissions, such as
                  coercion, demotion, evaluation, reassignment, discipline, defamation,
                  harassment, humiliation, discrimination or malicious prosecution
                  directed at that person; or

       [. . .]

 This exclusion applies:

 (1)    Whether the injury-causing event described in Paragraphs (a), (b) or (c)
        above occurs before employment, during employment or after employment
        of that person;

 (2)    Whether the insured may be liable as an employer or in any other
        capacity; and

 (3)    To any obligation to share damages with or repay someone else who must
        pay damages because of the injury.

         All terms and conditions of this policy apply unless modified by this
                                      endorsement.
                            3:21-cv-03143-RM-TSH # 1       Page 13 of 29




                                                  *****

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         COMMERCIAL GENERAL LIABILITY
                      COVERAGE ENHANCEMENT ENDORSEMENT
                          INCLUDING MEDICAL PAYMENTS

       This endorsement modifies insurance provided under the following:

          COMMERCIAL GENERAL LIABILITY COVERAGE FORM

          [. . .]

       SECTION V — DEFINITIONS
       1. Definition 3. is replaced with:
          3. "Bodily injury" means bodily injury, sickness or disease sustained by a
              person, including mental anguish, mental injury, shock, fright or death
              resulting from any of these at any time.

                                                 *****

                          The AMCO Commercial Umbrella Liability Policy

       19.          AMCO issued to Chronister a Commercial Umbrella Liability Policy (“Umbrella

Policy”), No. ACP CAA 7153843840, effective February 1, 2016 and has been renewed annually

up through the date of this filing, with limits of $5 million each occurrence, and other aggregate

limit of $5 million. The relevant forms and endorsements included with each renewal CUL

Policy are identical to the first issued CUL Policy effective 2/1/16. (A copy of the AMCO CUL

Policy for the period from 2/1/16 to 2/1/17 is attached hereto and made a part hereof as Exhibits

“H”; the renewal CUL policy for the period from 2/1/17 to 2/1/18, policy no. ACP CAA

7163843840, as Exhibit “I”; the renewal CUL policy for the period from 2/1/18 to 2/1/19, policy

no. ACP CAA 7173843840, as Exhibit “J”; the renewal CUL policy for the period from 2/1/19 to

2/1/20, policy no. ACP CAA 7183843840, as Exhibit “K”; the renewal CUL policy for the period
                         3:21-cv-03143-RM-TSH # 1           Page 14 of 29




from 2/1/20 to 2/1/21, policy no. ACP CAA 7193843840, as Exhibit “L”; and the renewal CUL

policy for the period from 2/1/21 to 2/1/22, policy no. ACP CAA 7103843840, as Exhibit “M”).

    20.        The AMCO Commercial Umbrella Liability Policy provides, in relevant part, as

follows:

                                                                             UMB 00 02 04 13

                    COMMERCIAL UMBRELLA LIABILITY POLICY

       Various provisions in this policy restrict coverage. Please read the entire policy
       and any "underlying insurance" carefully to determine rights, duties and what is
       covered and not covered.

       Throughout this policy the words "you" and "your" refer to the Named Insured
       shown in the Declarations and any other person or organization qualifying as a
       Named Insured under this policy. The words "we", "us", and "our" refer to the
       company providing this insurance.

       Other words and phrases that appear in quotation marks are defined in this policy.
       These definitions are found in the Definitions section or the specific policy
       provision where they appear.

       INSURING AGREEMENTS

       A.    Coverage A - Excess Follow Form Liability Insurance
             1. Under Coverage A, we will pay on behalf of the "insured" that part of "loss"
                covered by this insurance in excess of the total applicable limits of
                "underlying insurance", provided the injury or offense takes place during
                the Policy Period of this policy. The terms and conditions of "underlying
                insurance" are, with respect to Coverage A, made a part of this policy
                except with respect to:
                a. any contrary provision contained in this policy; or
                b. any provision in this policy for which a similar provision is not
                     contained in "underlying insurance".
            2. With respect to the exceptions stated above, the provisions of this policy
                will apply.
            3. The amount we will pay for damages is limited as described in Limits of
                Insurance.
            4. Notwithstanding anything to the contrary contained above, if "underlying
                insurance" does not cover "loss" for reasons other than exhaustion of an
                aggregate limit of insurance by payment of claims, then we will not cover
                such "loss".
            5. We have no obligation under this insurance with respect to any claim or
                "suit" settled without our consent.
                3:21-cv-03143-RM-TSH # 1           Page 15 of 29




   6. If we are prevented by law from paying on behalf of the "insured" for
      coverage provided under this insurance, then we will indemnify the
      "insured".
   7. With respect to any coverage provided by "underlying insurance" that is on
      a claims made basis:
      a. this insurance does not apply to "injury or damage" which occurred
          before the Retroactive Date, if any, shown in the "underlying
          insurance", or which occurs after the policy period; and
      b. the aggregate limit shall not be reinstated on this insurance except by
          endorsement thereon.

B. Coverage B - Umbrella Liability Insurance
   1. Under Coverage B, we will pay on behalf of the "insured" damages the
      "insured" becomes legally obligated to pay by reason of liability imposed
      by law because of "bodily injury", "property damage", or "personal and
      advertising injury" covered by this insurance which takes place during the
      Policy Period and is caused by an "occurrence". We will pay such
      damages in excess of the Retained Limit Aggregate specified in the
      Declarations or the amount payable by "other insurance", whichever is
      greater.
   2. Damages because of "bodily injury" include damages claimed by any
      person or organization for care or loss of services resulting at any time
      from "bodily injury".
   3. This coverage applies anywhere.
   4. The amount we will pay is limited as described in Limits of Insurance.
   5. Coverage B will not apply to any loss, claim or "suit" for which insurance is
      afforded under "underlying insurance" or would have been afforded except
      for the exhaustion of the limits of insurance of "underlying insurance".
   6. We have no obligation under this insurance with respect to any claim or
      "suit" settled without our consent.
   7. If we are prevented by law from paying on behalf of the "insured" for
      coverage provided under this insurance, then we will indemnify the"
      insured".
   8. This insurance applies to "bodily injury" and "property damage" only if:
      a. The "bodily injury" or "property damage" is caused by an "occurrence"
           that takes place in the "coverage territory";
      b. The "bodily injury" or "property damage" occurs during the "policy
           period"; and
      c. Prior to the "policy period", no "insured" and no "employee" authorized
           by you to give or receive notice of an "occurrence" or claim, knew that
           the "bodily injury" or "property damage" had occurred, in whole or in
           part. If such a listed "insured" or authorized "employee" knew, prior to
           the policy period, that the "bodily injury" or "property damage"
           occurred, then any continuation, change or resumption of such "bodily
           injury" or "property damage" during or after the "policy period" will be
           deemed to have been known prior to the "policy period".
                     3:21-cv-03143-RM-TSH # 1      Page 16 of 29




   9. "Bodily injury" or "property damage" which occurs during the "policy
       period" and was not, prior to the "policy period", known to have occurred
       by any "insured" or any "employee" authorized by you to give or receive
       notice of an "occurrence" or claim, includes any continuation, change or
       resumption of that "bodily injury" or "property damage" after the end of the
       "policy period".
   10. "Bodily injury" or "property damage" will be deemed to have been known
       to have occurred at the earliest time when any "insured" or any
       "employee" authorized by you to give or receive notice of an "occurrence"
       or claim:
       a. Reports all, or any part, of the "bodily injury" or "property damage" to
            us or any other insurer;
       b. Receives a written or verbal demand or claim for damages because of
            the "bodily injury" or "property damage"; or
       c. Becomes aware by any other means that "bodily injury" or "property
            damage" has occurred or has begun to occur.
   11. This insurance applies to "personal and advertising injury" caused by an
       offense arising out of your business but only if the offense was committed
       in the "coverage territory" during the "policy period".

      [. . .]

EXCLUSIONS
A. Applicable to Coverage A and Coverage B
   Under Coverage A and Coverage B, this insurance does not apply to:

      [. . .]

   8. Employment-related Practices
      "Injury or damage", "bodily injury" or "personal and advertising injury" to:
      a. A person arising out of any:
          1) Refusal to employ that person;
          2) Termination of that person's employment; or
          3) Employment-related practices, policies, acts or omissions, such as
              coercion, demotion, evaluation, reassignment, discipline,
              defamation, harassment, humiliation, discrimination or malicious
              prosecution directed at that person;

                [. . .]

   10. Punitive Damages
          Any punitive or exemplary damages, fines or penalties.

           [. . .]
                  3:21-cv-03143-RM-TSH # 1           Page 17 of 29




C. Applicable to Coverage B Only
   Under Coverage B, this insurance does not apply to:

   [. . .]

   13. Recording And Distribution Of Material Or Information In Violation Of
       Law
       "Bodily injury", "property damage" or "personal and advertising injury"
       arising directly or indirectly out of any action or omission that violates or is
       alleged to violate:

        [. . .]

        d. Any federal, state or local statute, ordinance or regulation, other than
           the TCPA, CAN-SPAM Act of 2003 or FCRA and their amendments
           and additions, that addresses, prohibits, or limits the printing,
           dissemination, disposal, collecting, recording, sending, transmitting,
           communicating or distribution of material or information.

        [. . .]

DEFINITIONS
A. Applicable to Coverage A and Coverage B
   As used in Coverage A and Coverage B:

        [. . .]

   6. "Occurrence" means an accident, including continuous or repeated
      exposure to substantially the same general harmful conditions.

        [. . .]

   12. "Suit" means a civil proceeding in which injuries or damages to which this
       insurance applies are alleged. [. . .]

   13. "Underlying insurance" means the policy or policies of insurance listed in
       the Schedule of Underlying Insurance forming a part of this policy,
       including any type of selfinsurance or alternative method by which the
       "insured" arranges for funding of legal liabilities that affords coverage that
       this policy covers.
       "Underlying insurance" does not include any Extended Reporting Periods
       on the policies shown in the Declarations. Extended Reporting Periods
       must be endorsed onto this policy by us.

        [. . .]
                                 3:21-cv-03143-RM-TSH # 1     Page 18 of 29




             16. "Your work" means:
                 a. work or operations performed by you or on your behalf; and
                 b. materials, parts or equipment furnished in connection with such work
                    or operations.

                       [. . .]

       B. Applicable to Coverage A Only
          As used in Coverage A:

             [. . .]

             1. "Injury or damage" means any injury or damage covered in the applicable
                "underlying insurance" arising from an “occurrence”.

                  [. . .]

       B. Applicable to Coverage B Only
          As used in Coverage B:

             [. . .]

             2. "Bodily injury" means physical injury, sickness or disease to a person and,
                if arising out of the foregoing, mental anguish, mental injury, shock or
                humiliation, including death at any time resulting therefrom.

                  [. . .]

             9. "Personal and advertising injury" means injury, including consequential
                "bodily injury", arising out of one or more of the following offenses
                committed in the course of your business:

                  [. . .]

                  e. oral or written publication of material that violates a person's right of
                     privacy;

                  [. . .]
                                                *****
       21.        The following endorsements modified Coverages A and B of the Commercial

Umbrella Liability Policies issued by AMCO:
                 3:21-cv-03143-RM-TSH # 1            Page 19 of 29



                                                                      UMB 70 10 05 14

  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION – ACCESS OR DISCLOSURE OF
CONFIDENTIAL OR PERSONAL INFORMATION AND DATA-
  RELATED LIABILITY – WITH LIMITED BODILY INJURY
                    EXCEPTION
This endorsement modifies insurance provided under the following:

       COMMERCIAL UMBRELLA LIABILITY POLICY

A. Under Exclusions A. Applicable to Coverage A and Coverage B, Exclusion
   11. Electronic Data is replaced by the following:
   This insurance does not apply to:
    1f. Access Or Disclosure Of Confidential Or Personal Information And Data-
        related Liability
        Damages and “personal and advertising injury” arising out of:
        a. Any access to or disclosure of any person's or organization's
            confidential or personal information, including patents, trade secrets,
            processing methods, customer lists, financial information, credit card
            information, health information or any other type of nonpublic
            information; or
        b. The loss of, loss of use of, damage to, corruption of, inability to access,
            or inability to manipulate electronic data.

       This exclusion applies even if damages are claimed for notification costs,
       credit monitoring expenses, forensic expenses, public relations expenses
       or any other loss, cost or expense incurred by you or others arising out of
       that which is described in Paragraph a. or b. above.

       However, unless Paragraph a. above applies, this exclusion does not
       apply to damages because of "bodily injury".

       As used in this exclusion, electronic data means information, facts or
       programs stored as or on, created or used on, or transmitted to or from
       computer software, including systems and applications software, hard or
       floppy disks, CD-ROMs, tapes, drives, cells, data processing devices or
       any other media which are used with electronically controlled equipment.

   B. For the purposes of this endorsement, the following definitions are added
      to Definitions, B. Applicable to Coverage A Only:
      "Advertisement" means a notice that is broadcast or published to the
      general public or specific market segments about your goods, products or
      services for the purpose of attracting customers or supporters.

       "Bodily injury" means bodily injury, sickness or disease sustained by a
       person, including death resulting from any of these at any time.
                            3:21-cv-03143-RM-TSH # 1       Page 20 of 29




               "Personal and advertising injury" means injury, including consequential
               "bodily injury", arising out of one or more of the following offenses
               committed in the course of your business:

                  [. . .]

               e. oral or written publication of material that violates a person's right of
                  privacy;

                  [. . .]

      All terms and conditions of this policy apply unless modified by this endorsement.

             The AMCO Workers Compensation and Employers Liability Policy

       22.     AMCO issued to Chronister a Workers Compensation and Employers Liability

Policy (“WCEL Policy”) to Chronister policy no. ACP WCA 7153843840, effective 2/1/16 to

2/1/17, which was renewed on 2/1/17 under policy no. ACP WCA 7163843840 and expired on

2/1/18. The relevant forms and endorsements included with the renewal WCEL Policy are

identical to the first issued WCEL Policy effective 2/1/16. (A copy of the AMCO WCEL Policy

for the period from 2/1/16 to 2/1/17 is attached hereto and made a part hereof as Exhibit “N”; and

the renewal WCEL policy for the period from 2/1/17 to 2/1/18 as Exhibit “O”.)

    23.        The AMCO WCEL Policy provides, in relevant part, as follows:

                                                                          WC 00 00 C 01 15

            WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE
                                   POLICY
          [...]

       PART TWO
       EMPLOYERS LIABILITY INSURANCE

       A. How This Insurance Applies
          This employers liability insurance applies to bodily injury by accident or
          bodily injury by disease. Bodily injury includes resulting death.
          1. The bodily injury must arise out of and in the course of the injured
             employee's employment by you.
          2. The employment must be necessary or incidental to your work in a
             state or territory listed in Item 3.A. of the Information Page.
          3. Bodily injury by accident must occur during the policy period.
                          3:21-cv-03143-RM-TSH # 1            Page 21 of 29




             4. Bodily injury by disease must be caused or aggravated by the
                conditions of your employment. The employee's last day of last
                exposure to the conditions causing or aggravating such bodily injury
                by disease must occur during the policy period.
             5. If you are sued, the original suit and any related legal actions for
                damages for bodily injury by accident or by disease must be brought
                in the United States of America, its territories or possessions, or
                Canada.

                [...]

       C. Exclusions
          This insurance does not cover:

                [...]

             7. Damages arising out of coercion, criticism, demotion, evaluation,
                reassignment, discipline, defamation, harassment, humiliation,
                discrimination against or termination of any employee, or any
                personnel practices, policies, acts or omissions;

                [...]

             11. Fines or penalties imposed for violation of federal or state law;

                [...]
                                               *****

                                  Chronister’s Tender to AMCO

       24.      On or about January 27, 2021, Chronister tendered to AMCO the defense and

indemnity of Chronister in relation to the Underlying Complaint.

       25.      On or about February 2, 2021, AMCO first notified Chronister that it had reviewed

the applicable Policies and determined that there was no defense or indemnity coverage in

connection with the Underlying Complaint. Thereafter, Chronister, through its claims consultant,

notified AMCO in written correspondence that it was disputing AMCO’s denial of coverage. On

April 13, 2021, AMCO issued a supplemental correspondence to Chronister that provided a more

detailed explanation of its coverage decision and requested that Chronister withdraw its tender

within 30 days. Chronister neither responded nor withdrew its tender.
                         3:21-cv-03143-RM-TSH # 1             Page 22 of 29




                      COUNT I – DECLARATORY JUDGMENT
                  (AMCO/Depositors Commercial General Liability Policy)

       26.     AMCO and Depositors (“Plaintiffs”) repeat and reallege the allegations in

Paragraphs 1 through 25 as though fully set forth herein as paragraph 26.

       27.     The endorsement to the CGL Policy titled, “Commercial General Liability

Enhancement Endorsement Including Medical Payments,” modified the definition of “bodily

injury” as “bodily injury, disability, sickness or disease sustained by a person, including death

resulting from any of these at any time.” (Exhibits B through G). The Underlying Complaint

only alleges violations of a privacy statute, and contains no allegations related bodily injury,

disability, sickness, disease or death. Therefore, Plaintiffs owe no duty to provide coverage for

bodily injury under Coverage A of the CGL Policy.

       28.     The CGL Policy defines “personal and advertising injury,” in relevant part, as an

injury arising from an “oral or written publication, in any manner, of material that violates a

person’s right of privacy.” (Exhibits B through G). The Underlying Complaint contains no

allegations that Chronister published its employees’ biometric data to a third-party and,

therefore, Plaintiffs owe no duty to provide coverage for personal and advertising injury under

Coverage B of the CGL Policy.

       29.     The endorsement contained in the CGL Policy titled, “Recording and

Distribution of Material in Violation of Law Exclusion,” excludes coverage for “any [ ] state [ ]

statute [ ] that address, prohibits, or limits the [ ] dissemination, disposal, collecting, recording,

sending, transmitting, communicating or distribution of material or information,” precludes

coverage for Chronister under the CGL Policy’s Coverages A and B in connection with the

Underlying Complaint because it arises directly from alleged violations of the Biometric

Information Privacy Act (“BIPA”) [740 ILCS 14/1 et seq.], which is an Illinois state statute that
                        3:21-cv-03143-RM-TSH # 1            Page 23 of 29




regulates “the collection, use, safeguarding, handling, storage, retention, and destruction of

biometric identifiers and information”. (Exhibits A through G).

       30.     Additionally, and in the alternative, the endorsement contained in the CGL

Policy titled, “Exclusion – Access or Disclosure of Confidential or Personal Information and

Data-Related Liability – With Limited Bodily Injury Exception,” excludes coverage for any

bodily injury or personal and advertising injury “arising out of any access to or disclosure of

any person's [ ] confidential or personal information, including [ ] health information or any

other type of nonpublic information,” or “the [ ] inability to access [ ] electronic data.” This

exclusion applies “even if damages are claimed for notification costs, [ ] or any other loss, cost

or expense incurred by you or others arising out of any access to or disclosure of any person's or

organization's confidential or personal information.” The Underlying Complaint arises directly

from Chronister’s access to its employees’ personal and confidential biometric data and,

therefore, precludes coverage of the Underlying Complaint to Chronister under the CGL

Policy’s Coverages A and B. (Exhibits A through G).

       31.     Additionally, and in the alternative, the endorsement contained in the GCL

Policy titled, “Employment-Related Practices Exclusion,” excludes coverage for bodily injury,

property damage, or personal and advertising injury that arises from “employment-related

practices, policies, acts or omissions, such as coercion [ ] [or] evaluation [ ] directed at that

person.” This exclusion precludes coverage for Chronister in connection with the Underlying

Complaint because the entire complaint is premised on Chronister’s employment policy

requiring its employees to provide digital scans of their fingerprints for its biometric

timekeeping device. (Exhibits A through G).
                          3:21-cv-03143-RM-TSH # 1           Page 24 of 29




       32.        Plaintiffs specifically deny any and all liability under the terms and

provisions of the aforementioned CGL Policy, and each of its renewals, issued to

Chronister, and insist that they are not obligated to defend or indemnify any judgment

entered in the Underlying Suit and, by reason of such demand, Plaintiffs are in peril and in

danger of loss unless the policies of insurance be properly construed and the rights of all

parties hereto determined in this action.

       33.        An actual controversy exists between Plaintiffs and Chronister, and by the

terms and provisions of 28 U.S.C. § 2201, this Court is vested with the authority to declare

the rights and liabilities of the parties hereto and to grant such further and other relief as

may be necessary.

       WHEREFORE, the plaintiffs, AMCO INSURANCE COMPANY and DEPOSITORS

INSURANCE COMPANY, respectfully pray that this Honorable Court:

             A.     Determine and adjudicate the rights and liabilities of the parties hereto with
                    respect to the Commercial General Liability Policy;

             B.     Declare that AMCO and Depositors owe no duty to defend or indemnify
                    Chronister under the aforementioned Commercial General Liability
                    Coverage policy, and each renewal, in connection with the Underlying Class
                    Action Complaint filed in the Circuit Court of the Seventh Judicial District,
                    Sangamon County, Illinois, under case no. 2020 L 000249; and

             C.     Any and all other relief that this Court deems just and equitable under the
                    facts and circumstances.

  COUNT II – DECLARATORY JUDGMENT (AMCO Commercial Umbrella Policy)

       34.        AMCO repeats and realleges the allegations in Paragraphs 1 through 25 as

though fully set forth herein as paragraph 34.

       35.        The AMCO Commercial Umbrella Liability Policy defines “Bodily Injury” as

“physical injury, sickness or disease to a person and, if arising out of the foregoing, mental
                        3:21-cv-03143-RM-TSH # 1           Page 25 of 29




anguish, mental injury, shock or humiliation, including death at any time resulting therefrom.”

(Exhibits H through M). The Underlying Complaint only alleges violations of a privacy

statute, and contains no allegations related physical injury, sickness, disease or death.

Therefore, AMCO owes no duty to provide coverage for bodily injury under the AMCO

Umbrella Policy.

       36.     The AMCO Umbrella Policy defines “personal and advertising injury”, in

relevant part, as an injury arising out of an offense committed in the course of Chronister’s

business and involving an “oral or written publication of material that violates a person’s right

of privacy” (Exhibits H through M). The Underlying Complaint contains no allegations that

Chronister published its employees’ biometric data and, therefore, AMCO owes no duty to

provide coverage for personal and advertising injury under the Umbrella Policy.

       37.     Additionally, and in the alternative, the exclusion contained in the AMCO

Umbrella Policy titled, “Recording and Distribution of Material in Violation of Law

Exclusion,” excludes coverage for any bodily injury, property damage, or personal and

advertising injury that arises from any act or omission in violation of any state statute that

“addresses, prohibits or limits the [ ] dissemination, disposal, collecting, recording, sending,

transmitting, communicating, or distribution of material or information.” The Violations of

Law Exclusion precludes coverage for Chronister under the AMCO Umbrella Policy in

connection with the Underlying Complaint, because the underlying allegations arise directly

from alleged violations of BIPA [740 ILCS 14/1 et seq.], which is an Illinois state statute that

regulates “the collection, use, safeguarding, handling, storage, retention, and destruction of

biometric identifiers and information”. (Exhibits A, H through M).
                         3:21-cv-03143-RM-TSH # 1            Page 26 of 29




       38.     Additionally, and in the alternative, the endorsement contained in the AMCO

Umbrella Policy titled, “Exclusion – Access or Disclosure of Confidential or Personal

Information and Data-Related Liability – With Limited Bodily Injury Exception,” excludes

coverage for bodily injury or personal and advertising injury arising from “any access to or

disclosure of any person's [ ] confidential or personal information, [ ] health information or any

other type of nonpublic information,” or “the [ ] inability to access [ ] electronic data.” This

exclusion applies “even if damages are claimed for notification costs, [ ] or any other loss, cost

or expense incurred by you or others” arising out of any access to or disclosure of any person's

confidential or personal information. The allegations of Underlying Complaint arise directly

from Chronister’s access to its employees’ confidential and personal biometric data and,

therefore, precludes coverage of the Underlying Complaint to Chronister under the AMCO

Umbrella Policy’s coverage. (Exhibits A, H through M).

       39.     Additionally, and in the alternative, the exclusions contained in the AMCO

Umbrella Policy titled, “Employment-related Practices,” excludes umbrella coverage for injury

or damage, bodily injury or personal and advertising injury that arises from “employment-

related practices, policies, acts or omissions, such as coercion [ ] [or] evaluation [ ] directed at

that person.” This exclusion precludes coverage for Chronister under the AMCO Umbrella

Policy in connection with the Underlying Complaint because the entire complaint is premised

on Chronister’s employment-related policy requiring its employees to provide digital scans of

their fingerprints for Chronister’s biometric timekeeping device. (Exhibits A, H through M).

       40.     AMCO specifically denies any and all liability under the terms and

provisions of the aforementioned Umbrella Policy, and each of its renewals, issued to

Chronister, and insists that it is not obligated to defend or indemnify any judgment entered
                          3:21-cv-03143-RM-TSH # 1           Page 27 of 29




in the Underlying Suit and, by reason of such demand, AMCO is in peril and in danger of

loss unless the policies of insurance be properly construed and the rights of all parties

hereto determined in this action.

       41.        An actual controversy exists between AMCO and Chronister, and by the

terms and provisions of 28 U.S.C. § 2201, this Court is vested with the authority to declare

the rights and liabilities of the parties hereto and to grant such further and other relief as

may be necessary.

       WHEREFORE, the plaintiff, AMCO INSURANCE COMPANY, respectfully prays that

this Honorable Court:

             A.     Determine and adjudicate the rights and liabilities of the parties hereto
                    with respect to the AMCO Commercial Umbrella Liability Policy, and
                    each of its renewals;

             B.     Declare that AMCO owes no duty to defend or indemnify Chronister
                    under the aforementioned AMCO Commercial Umbrella Liability
                    Policy, and each renewal, in connection with the Underlying Class
                    Action Complaint filed in the Circuit Court of Seventh Judicial
                    District, Sangamon County, Illinois, under case no. 2020 L 000249;
                    and

             C.     And any and all other relief that this Court deems just and equitable
                    under the facts and circumstances.

                    COUNT III – DECLARATORY JUDGMENT
              (AMCO Workers Compensation and Employers Liability Policy)

       42.        AMCO repeats and realleges the allegations in Paragraphs 1 through 25 as

though fully set forth herein as paragraph 42.

       43.        Part One of the AMCO Workers Compensation and Employers Liability Policy

is titled, “Workers Compensation Insurance,” and provides coverage for workers compensation

claims. The Underlying Complaint does not arise from a workers compensation claim and,
                        3:21-cv-03143-RM-TSH # 1            Page 28 of 29




therefore, AMCO owes no duty to provide coverage for the Underlying Complaint under Part

One of the WCEL Policy.

       44.    Part Two of the AMCO WCEL Policy is titled, “Employers Liability

Insurance,” and provides coverage for bodily injury by accident, disease or resulting death

arising out of the course of the injured employee’s employment by Chronister. The Underlying

Complaint alleges only privacy-related injuries, and does not allege any bodily injuries.

Therefore, AMCO owes no duty to provide coverage under Part Two of the WCEL Policy for

the Underlying Complaint.

       45.    Additionally, and in the alternative, Part Two of the AMCO WCEL Policy

excludes coverage for “damages arising out of coercion [ ] and evaluation [ ] of any employee,

or any personnel practices, policies, acts or omissions.”    The allegations of the Underlying

Complaint are premised on Chronister’s employment-related practice and policy requiring its

employees to provide digital scans of their fingerprints for Chronister’s biometric timekeeping

device and, therefore, this exclusion precludes coverage for Chronister under Part Two of the

WCEL Policy for the Underlying Complaint. (Exhibits A, N and O.)

       46.    Additionally, and in the alternative, Part Two of the AMCO WCEL Policy

excludes coverage for any “fines or penalties imposed for violation of federal or state law.”

The Underlying Complaint seeks to recover the statutory penalties and damages imposed for

violations of BIPA and, therefore, AMCO owes no duty to defend or indemnify Chronister for

the Underlying Complaint under Part Two of the WCEL Policy. (Exhibits A, N and O.)

       47.    AMCO specifically denies any and all liability under the terms and

provisions of the aforementioned WCEL Policy, and its renewal, issued to Chronister, and

insists that it is not obligated to defend or indemnify any judgment entered in the
                          3:21-cv-03143-RM-TSH # 1           Page 29 of 29




Underlying Suit and, by reason of such demand, AMCO is in peril and in danger of loss

unless the policies of insurance be properly construed and the rights of all parties hereto

determined in this action.

        48.      An actual controversy exists between AMCO and Chronister, and by the

terms and provisions of 28 U.S.C. § 2201, this Court is vested with the authority to declare

the rights and liabilities of the parties hereto and to grant such further and other relief as

may be necessary.

        WHEREFORE, the plaintiff, AMCO INSURANCE COMPANY, respectfully prays that

this Honorable Court:

              A. Determine and adjudicate the rights and liabilities of the parties hereto with
                 respect to the AMCO Workers Compensation and Employers Liability Policy;

              B. Declare that AMCO owes no duty to defend or indemnify Chronister under the
                 aforementioned Workers Compensation and Employers Liability policy, and the
                 renewal, in connection with the Underlying Class Action Complaint filed in the
                 Circuit Court of the Seventh Judicial District, Sangamon County, Illinois, under
                 case no. 2020 L 000249; and

              C. Any and all other relief that this Court deems just and equitable under the facts
                 and circumstances.
                                                AMCO INSURANCE COMPANY and
                                                DEPOSITORS INSURANCE COMPANY,


                                               By: ___s/Matthew R. Bloom_______
                                                     One of Their Attorneys
Matthew R. Bloom
MEAGHER & GEER, P.L.L.P.
216 N. Jefferson Street, Suite 100
Chicago, Illinois 60661
(312) 463-1045
Attorney No. 6292410
Our File No.: 56597-00121
mbloom@meagher.com
